Citation Nr: 1509353	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal insufficiency, to include as secondary to a service-connected disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.  

He has been in receipt of a total disability rating based on individual unemployability since August 3, 2005, nearly ten years. 

This matter is on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's hypertension is related to his active duty service.  

2.  It is at least as likely as not that the Veteran's renal insufficiency is related to his hypertension.  



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for entitlement to service connection renal insufficiency, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for hypertension and renal insufficiency.  Specifically, at his hearing before the Board in December 2014, he stated that he first received noted to have elevated blood pressure while on active duty in approximately 1993, although he admitted that he had not received specific treatment for this disorder during service.  He also attributed his renal insufficiency to his use of non-steroidal medication and to his hypertension.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.  Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension and renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection for both disorders should be granted.  First, hypertension is defined for VA purposes as a systolic pressure that is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg, and must be confirmed by readings taken two or more times on at least 3 different days, the frequency of such readings throughout active duty meets this requirement.  38 C.F.R. § 4.401, Diagnostic Code (DC) 7101 (2014).

Here, while the Veteran did not necessarily undergo blood pressure readings in such a systematic method as set forth in DC 7101, it is clear that his blood pressure reading were elevated for an extended period of time while on active duty.  For example, at one evaluation in April 1994, his blood pressure was 126/94 mm Hg and, in January 1995, his blood pressure was taken three times, yielding readings of 166/98, 166/98 and 142/89.  At a more recent in-service evaluation in October 1996, his readings were 138/102, 138/102, and 136/95.  In this Board's view, the treatment records are sufficient to establish that the Veteran had hypertension for VA purposes and, even if a more certain diagnosis was not shown until active duty, it is clear that the two are related.  Therefore, service connection is warranted on this basis.  

As for the Veteran's renal insufficiency, the evidence adequately establishes that this is at least partially attributable to his hypertension.  Specifically, a number of treatment notes, such as ones in July 2005 and January 2008, emphasized that "good control of blood pressure is of great importance in retarding the progression of renal disease."  This clearly implies that the two are interrelated.  Moreover, the Veteran's private physician specifically opined in August 2010 that the Veteran's hypertension was an underlying cause of his renal insufficiency.  

In any event, in light of the TDIU rating for nearly 10 years, further development of this claim is clearly undeserved. 

In light of the above discussion, the Board concludes that the preponderance of the evidence supports the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is granted.

ORDER

Service connection for hypertension is granted.

Service connection for renal insufficiency, to include as secondary to a service-connected disability


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


